Citation Nr: 1207997	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-15 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include arthritis.  

2.  Entitlement to service connection for a low back disorder, to include lower back pain and spasms.  

3.  Entitlement to an effective date earlier than September 5, 2006, for the assignment of a 10 percent schedular disability rating for residuals of left knee injury status post arthrotomy with removal of anterior lateral fat pad mass.  

4.  Entitlement to an effective date earlier than September 5, 2006, for the assignment of a 10 percent schedular disability rating for right superior eyelid ptosis, residual of right orbit blowout fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION


The Veteran had active service from June 1974 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was later transferred to the RO in Baltimore, Maryland.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, DC, in October 2011.  A transcript of the hearing has been associated with the claims file.  

In July 2011, the RO issued a rating decision granting 10 percent ratings for left should bursitis and right bursitis, respectively, effective from January 23, 2008.  As indicated in a July 2011 Report of Contact (VA Form 21-0820), this action fully satisfied the Veteran's appeal on those claims.  Thus, they are not in appellate status before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).

The issues of service connection for headaches and a sinus disorder were raised in the September 2006 claim on appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for a right knee disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO issued a rating decision in September 1994 granting service connection for a "left knee condition" and a "facial fracture," and assigning an initial noncompensable (zero percent) disability rating for each disorder effective from July 1, 1994; the Veteran was notified of the determination and his appellate rights by a September 1994 cover letter, but did not file a timely appeal, and no new and material evidence was added to the claims file within one year of the September 1994 rating decision.  

2.  The record includes no unresolved claims for an increased evaluation between September 1994 and September 2006.  

3.  The Veteran's request for a rating higher for residuals of left knee injury status post arthrotomy with removal of anterior lateral fat pad mass, and for right superior eyelid ptosis, residual of right orbit blowout fracture, was received on September 5, 2006, and a factually ascertainable increase in disability was not shown to have occurred within one year of the September 2006 claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 5, 2006, for the award of a 10 evaluation for the residuals of left knee injury status post arthrotomy with removal of anterior lateral fat pad mass, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2011).

2.  The criteria for an effective date earlier than September 5, 2006, for the award of a 10 evaluation for right superior eyelid ptosis, residual of right orbit blowout fracture, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The instant claims being decided herein arise from an appeal of the decision assigning 10 percent schedular disability ratings.  Courts have held that once a claim is granted that claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no pertinent outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  Although an October 2006 VA eye examination references an eye examination performed two years earlier, such an eye examination is not pertinent as it would not serve as a basis for assigning an earlier effective date, for the reasons discussed in more detail herein below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that an effective date earlier than September 5, 2006, is warranted for the 10 percent disability ratings assigned in a March 2007 rating decision for both the residuals of left knee injury status post arthrotomy with removal of anterior lateral fat pad mass, and for right superior eyelid ptosis, residual of right orbit blowout fracture.  

This appeal presents two questions for consideration.  First, the Board must determine the date on which the Veteran first filed the instant claim on appeal, whether formal or informal, for an increased rating.  Next,  the Board must determine the date on which it is factually ascertainable that the Veteran met the criteria for an award of an increased rating.  

With regard to the first question, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a) (West Supp. 2010); 38 C.F.R. §3.151 (2011).  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011).  Moreover, a term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time.  Massie, supra, No. 09-3397.

In making this determination the Board must consider all evidence of record, including all lay evidence and all evidence that was received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the instant case, the record shows that the Veteran filed an original claim of service connection in July 1994, for a left knee disorder and for fracture on the right side of his face.  In connection with these claims, the RO arranged for VA examinations, which were scheduled for August 1994.  The Veteran failed to report to those VA examinations, but the RO, nonetheless, issued a rating decision in September 1994 granting service connection for "left knee condition" and "facial fracture."  The RO assigned an initial noncompensable (zero percent) disability rating for each disorder effective from July 1, 1994.  The Veteran was notified of the determination and his appellate rights by a September 1994 cover letter, as required by 38 C.F.R. § 3.103(f).  

Thus, the question becomes whether the Veteran timely appealed the July 1994 rating decision.  

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  A timely filed NOD places the issue(s) into appellate status, which requires the issuance of an SOC.  See 38 C.F.R. § 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

In determining whether a timely NOD was filed, all filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Furthermore, if new and material evidence is received during the applicable appellate period following a RO decision (1 year for a rating decision) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In the instant case, the claims file shows that the Veteran filed no further correspondence of any type with the RO within the period prescribed for appeal, and no further evidence was added to the claims file within one year of the September 1994 rating decision.  Consequently, the September 1994 rating decision became final.  See 38 C.F.R. §§ 20.200, 20.1103.  Moreover, the Veteran has not alleged that there was clear and unmistakable error (CUE) in the September 1994 rating decision.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (allegations of CUE must be plead with specificity).  

The Veteran has offered two arguments to support his contention that the September 1994 rating decision should be deemed not final.  First, he argues, essentially, that the September 1994 rating decision should not be considered final because he did not receive notice of the VA examinations arranged for August 1994.  Second, as he wrote in his January 2008 NOD, he maintains that he was misinformed about his appeal rights following the September 1994 rating decision.  

With regard to his first contention, that he did not receive notice of the VA examinations, the Board finds that an earlier effective date is not warranted on this basis.  While the Board does not doubt the credibility of the Veteran's assertion, the claims file shows that he was sent a notice letter in July 1994 informing him that arrangements were being made for VA examinations.  The claims file then includes an administrative report from the VA medical center showing that he failed to report to those VA examinations.  This administrative report does not show how or when the VA medical center notified the Veteran of the examinations.  Nonetheless, the Board may presume that they sent him proper and timely notice.  See Kyhn v. Shinseki, 24 Vet. App. 228, 235 (2011).  His own assertions alone are not sufficient to rebut this presumption of regularity.  See id.

With regard to his second contention, that he was misinformed about his appeal rights, he wrote in his January 2008 NOD that he called the RO at some point after the rating decision was issued, and he was informed that his claims had been denied and that he could not appeal the decision.  The Board again finds that an earlier effective date is not assignable on this basis.  Although it is not implausible that a VA employee informed him that he could not appeal the decision, the claims file shows that the RO also sent him a copy of the September 1994 rating decision at his last known mailing address of record.  A cover letter to this mailing informed him that he could appeal the decision.  Also significant, a VA Form 4107 was attached to the September 1994 letter, and it informed him in detail of his appellate rights.  The Board may presume that he received a copy of this September 1994 notice letter.  See Kyhn, 14 Vet. App. at 235.  Moreover, while unfortunate, "[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414 (1990).

Finally, with regard to both of the Veteran's contentions, the Board notes that he is essentially requesting equitable relief.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

For the foregoing reasons, the Board finds that the September 1994 rating decision is final.  

The next question for consideration is whether the Veteran filed a new claim for an increased rating after the September 1994 rating decision became final but before he filed the instant claim on appeal in September 2006.  On this question, the claims file shows, unequivocally, that he did not.  To the contrary, the record shows that he filed no further correspondence after the September 1994 rating decision until he filed a VA Form 21-526 in September 2006.  

Correspondingly, although VA treatment records may constitute an informal claim for an increased rating, the record here includes no VA treatment records between September 1994 and September 2006.  There is also no basis to conclude that such VA treatment records may exist.  In fact, the Veteran wrote in his September 2006 formal claim that he had no recent outpatient care.  More recently, he indicated at his October 2011 Board hearing that he did not seek treatment.  Although an October 2006 VA eye examination identifies an ealier eye examination performed two years prior, which is not of record, this eye examination is not shown to have been performed by VA.  To the extent that this eye examination was performed by a private provider, an earlier effective date is not assignable on this basis as the private eye examination report has not been received by VA.  See 38 C.F.R. § 3.157(b).  

For these reasons, the Board finds that the claims file contains no claims, whether formal or informal, filed after the September 1994 rating decision, but prior to the September 2006 claim now on appeal.  See 38 C.F.R. § 3.400(o).  

Thus, the final question in this appeal concerns at which point an increase in disability is factually ascertainable.  

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If, by comparison, the increase in disability occurred greater than one year before the date of a veteran's claim, an effective date is not assignable prior to the date of the claim.  See id. at 983.  In other words, if the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  Furthermore, if the increase in disability is shown to have occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).  

The Board notes, in this regard, that disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Pertinent in this appeal, the RO assigned a 10 percent rating for the Veteran's eye disability under the schedular criteria of Diagnostic Code 9901-6019, which provides that ptosis, whether unilateral or bilateral, is to be evaluated based on visual impairment or, in the absence of visual impairment, on disfigurement (Diagnostic Code 7800).  See 38 C.F.R. § 4.79; see also 4.27 (regarding unlisted disabilities).   

(The rating criteria for evaluating disabilities of the eye were amended during the pendency of the appeal, effective from December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  However, only the former criteria can be applied for the period prior to the effective date of the new criteria, but both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).)

Furthermore, the RO assigned a 10 percent rating for the Veteran's left knee disability under Diagnostic Code 5257, which provides ratings for other impairment of the knee involving recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, a 10 percent rating is assignable for slight impairment of the knee involving recurrent subluxation or lateral instability.  

(The Board carefully notes that this appeal does not involve the issue of whether the 10 percent ratings assigned by the RO are correct.  That issue, which is a distinct claim, is not in appellate status before the Board.  See, e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Rather, the issue is limited solely to the question of whether a 10 percent rating may be assigned before September 5, 2006.).

Here, the evidence does not demonstrate that an increase in disability actually occurred (i.e., is "factually ascertainable") within one year of the Veteran's September 2006 claim.  

To the contrary, the claims file contains no evidence demonstrating the severity of the disabilities until VA examinations were performed in October 2006 (evaluating the eye) and November 2006 (evaluating the knee).  These VA examinations include a report on the Veteran's history, but this history provides no basis for concluding that the increase in disability occurred within one year of September 2006.  To the contrary, the November 2006 VA examination, concerning the knee, shows that the Veteran's primary complaint was waxing and waning knee pain since a surgery in 1980.  Likewise, the October 2006 VA eye examination notes the Veteran's complaints of worse vision in this right eye since service, but he was "otherwise asymptomatic and ha[d] no other traumatic nor surgical history to either eye."  The Board finds that these VA examinations tend to show that the Veteran's disabilities were compensable prior to when he filed his claim, but provide no basis for concluding that the increase in disability occurred within one year prior to the September 2006 claim.  

Similarly, the Board notes the Veteran's October 2011 Board hearing testimony, where he testified that his eye was "getting weaker" and that his left knee arthritis had been "getting worse" since service.  His testimony, as with the VA examinations, indicates that his symptomatology may have been compensable within one year of the September 2006 claim, but provides no basis for concluding that the increase in disability occurred within one year prior to the September 2006 claim.  

Although the Veteran's assertions regarding his symptomatology are credible, his statements have been vague and imprecise.  For instance, he testified at his October 2011 Board hearing he had "not paid a great amount of distance [sic] to exactly when [his eye symptoms] started."  Hr'g Tr. at 13.  Thus, it is not factually ascertainable from his testimonial statements alone that an increase in disability occurred within one year of the September 2006 claim.  See Kahana, 24 Vet. App. at 433; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Rather, the increase in disability is first factually ascertainable as of the October 2006 and November 2006 VA examinations, respectively.  As the current effective date, September 5, 2006, is more favorable to the Veteran, the Board finds that date to be the most appropriate effective date assignable.  Thus, the claim is denied.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date earlier than September 5, 2006, for the award of a 10 evaluation for the left knee injury status post arthrotomy with removal of anterior lateral fat pad mass, is denied.

An effective date earlier than September 5, 2006, for the award of a 10 evaluation for right superior eyelid ptosis, residual of right orbit blowout fracture, is denied.


REMAND

After a careful review of the record, the Board finds that further development is necessary on the claims of service connection for disorders of the right knee and low back.  

In particular, the service treatment records show treatment referable to the low back and knee.  Furthermore, the post-service evidence indicates that a current low back and right knee disorder may be secondary to (i.e., caused or aggravated by) the service-connected left knee disability, as contemplated by 38 C.F.R. § 3.310.  A VA examination is necessary to address the medical questions raised by this evidence.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

(The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development deemed warranted based upon a review of the entire record, to include associating all outstanding medical records with the claims folder, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to address the likely etiology of the claimed low back and right knee disorders.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) is requested to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Based on the record review and examination results, the examiner is requested to provide a current diagnosis and then specifically address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a current low back disorder and/or right knee disorder had its onset during the Veteran's service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  In making these determinations the examiner is asked to address the service treatment records showing pertinent complaints.  The examiner is also asked to take into account and fully discuss the Veteran's own credible statements regarding his symptomatology. 

(b) Is it at least as likely as not that a low back or right knee disorder is proximately due to, the result of, or caused by a service-connected disability, to particularly include residuals of left knee injury status post arthrotomy with removal of anterior lateral fat pad mass?  

(c) Is it at least as likely as not that a low back or right knee disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include residuals of left knee injury status post arthrotomy with removal of anterior lateral fat pad mass? 

It is imperative that the examiner provide a clear and separate response addressing the two distinct questions (b) and (c) above, involving causation and aggravation.  

Accordingly, the examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


